Citation Nr: 1010069	
Decision Date: 03/17/10    Archive Date: 03/24/10

DOCKET NO.  05-11 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.	Entitlement to degenerative disc disease of the cervical 
spine.

2.	Entitlement to degenerative disc disease of the lumbar 
spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel





INTRODUCTION

The Veteran had active military service from December 1981 to 
December 2001.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.


FINDINGS OF FACT

1.	The competent evidence of record indicates the Veteran is 
diagnosed with degenerative disc disease of the cervical 
spine that is etiologically related to active service.  

2.	The competent evidence of record indicates the Veteran is 
diagnosed with degenerative disc disease of the lumbar 
spine that is etiologically related to active service.


CONCLUSIONS OF LAW

1.	Degenerative disc disease of the cervical spine was 
incurred in active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 U.S.C.A. § 3.303 (2009).

2.	Degenerative disc disease of the lumbar spine was incurred 
in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 U.S.C.A. § 3.303 (2009).






	(CONTINUED ON NEXT PAGE)
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, 
no purpose would be served by undertaking an analysis of 
whether there has been compliance with the notice and duty to 
assist requirements set out in the Veterans Claims Assistance 
Act (VCAA) of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on 
the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2009).

The Veteran asserts she is entitled to service connection for 
degenerative disc disease of the cervical and lumbar spine.  
Specifically, she contends that she began to experience 
symptoms of these disorders while on active duty and has 
suffered from the conditions since separation from service.

A review of the Veteran's service treatment records indicate 
she was treated for complaints of upper and lower back pain 
on several occasions with no diagnosis of a chronic 
condition.  In November 1989 and April 1992, she was 
diagnosed with chronic upper back strain, and was diagnosed 
with chronic mid- and lower-back strain in June 1992 and 
September 1997.  

Post-service, the Veteran was diagnosed with cervical 
myositis in May 2002.  An August 2003 VA examination noted 
subjective complaints of pain in multiple joints with no 
residual of traumatic pathology.  A March 2004 MRI of the 
lumbar spine revealed broad-based disc bulge with a left 
lateral disc herniation and multiple levels of loss of normal 
disc height and some dessication of multiple lumbar discs.  A 
July 2005 VA opinion found that the Veteran's current 
cervical, thoracic and lumbar spine complaints are not caused 
by or the result of her active service, the rationale being 
there is no specific injury to her back or neck while in 
service.

In light of the evidence described above, the Board sought a 
Veterans Health Administration (VHA) medical opinion in 
September 2009.  In response to the Board's inquiry, the VA 
physician, an orthopedist, noted that the Veteran currently 
suffers from degenerative disc disease of the cervical and 
lumbar spine.  While VA physician provided a negative 
opinion, opining that it is less likely than not the 
Veteran's current degenerative disc disease of the cervical 
and lumbar spine is etiologically related to her military 
service, he noted that the Veteran suffered from numerous 
symptoms, including on and off back complaints, that are 
related to degenerative disc disease, which is slowly 
progressive.  Further, the VA physician noted that the 
gradual disc deterioration would have occurred no matter what 
occupation the Veteran was engaged in.  Finally, the VA 
physician noted that the "injury theory of disc degeneration 
[has] long been abandoned."

In Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court 
stated that "a Veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  In addition, the Court specifically 
stated that entitlement need not be established beyond a 
reasonable doubt, by clear and convincing evidence, or by a 
fair preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in "relative equipoise, the law dictates that the Veteran 
prevails."

In the instant case, even though the VA physicians provided 
negative etiological opinions, based on a lack of trauma to 
the spine in service, the evidence is at least is equipoise 
that the Veteran began to suffer symptoms of degenerative 
disc disease of the cervical and lumbar spine in service.  In 
fact, the VA orthopedist noted that the Veteran suffered from 
back and feet symptoms "all the way back to her earliest 
times in the service" that are related to her current 
degenerative disc disease.  

As such, resolving all doubt in favor of the Veteran, the 
Board concludes that service connection for degenerative disc 
disease of the cervical and lumbar, is warranted.







	(CONTINUED ON NEXT PAGE)
ORDER

Service connection for degenerative disc disease of the 
cervical spine is granted, subject to the laws and 
regulations governing the payment of monetary benefits.

Service connection for degenerative disc disease of the 
lumbar spine is granted, subject to the laws and regulations 
governing the payment of monetary benefits.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


